PER CURIAM.
Appellants were convicted, pursuant to a plea of nolo contendere, of unlawful possession of marijuana. Appellant Baker was sentenced to a term of forty-two months in state prison and Appellant Brack was sentenced to thirty-six months in state prison.
It appears of record that the informa-tions herein did not allege possession of marijuana in excess of five grams or previous conviction under the Florida Drug Abuse Law. Such omissions were fatal since either of such allegations would be essential to give the circuit court jurisdiction.1 Therefore, the judgments appealed *109from are vacated and the cases are remanded for proceedings not inconsistent with this opinion.2
MANN, C. J., and HOBSON and GRIMES, JJ., concur.

. See Pope v. State (Fla.App.2d 1972) 268 So.2d 173; Collins v. State (Fla.App.4th 1972) 271 So.2d 156; and Carr v. State (Fla.App.2d 1972) 267 So.2d 684.


. No opinion is expressed herein as to the search and seizure point raised by appellants.